In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-183 CV

 ______________________

 
IN RE ROY RAY BEATY




Original Proceeding



MEMORANDUM OPINION

	Roy Ray Beaty filed a petition for writ of mandamus in this Court.  See Tex. R. App.
P. 52.  The relator seeks to compel the District Clerk of Montgomery County to transmit a
copy of his application for writ of habeas corpus and related documents to the Court of
Criminal Appeals.  We have authority to issue a writ of mandamus when necessary to enforce
our jurisdiction and against district and county judges in our district.  See Tex. Gov't Code
Ann. 22.221 (Vernon 2004).  Jurisdiction over post-conviction habeas proceedings rests
exclusively with the Court of Criminal Appeals.  Tex. Code Crim. Proc. Ann. art. 11.07,
§ 3 (Vernon 2005); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth
Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995).  Mandamus relief in a post-conviction
habeas proceeding must be obtained from the Court of Criminal Appeals.  In re McAfee, 53
S.W.3d 715, 718 (Tex. App.--Houston [1st Dist.] 2001, orig. proceeding).  
	The relator's petition for writ of mandamus fails to establish that relief is necessary
to enforce our jurisdiction.  Accordingly, the petition is denied.
	WRIT DENIED.
								PER CURIAM
Opinion Delivered May 3, 2007
Before McKeithen, C.J., Gaultney and Kreger, JJ.